Citation Nr: 1549424	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for post-surgical paresthesia of the right inferior alveolar nerve, status post bilateral mandible fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. The claims file was subsequently transferred to the RO in Columbia, South Carolina.

In April 2010, the RO granted a 30 percent disability rating for the Veteran's service-connected post-surgical paresthesia. The 30 percent disability rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's post-surgical paresthesia of the right inferior alveolar nerve remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2008, the Veteran requested a Board hearing at a local VA office. See August 2008 Substantive Appeal (VA Form 9). The Veteran received notification that a video-conference hearing was scheduled for August 27, 2014. May 2014 Correspondence. The Veteran did not appear at the video-conference hearing and did not explain his absence. His hearing request is withdrawn. See 38 C.F.R. § 20.704 (2015).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.



FINDING OF FACT

The Veteran's post-surgical paresthesia of the right inferior alveolar nerve is characterized by moderate-to-severe incomplete paralysis, as well as some intermittent pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent post-surgical paresthesia of the right inferior alveolar nerve have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.123, 4.124a, Diagnostic Codes (DCs) 8205, 8299-8305, 8405 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A September 2006 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities at issue. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs); he has not identified any private medical records (PMRs) needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

The October 2006, November 2008, February 2010, and March 2015 VA examiners reviewed the Veteran's VAMRs and other pertinent documents, conducted physical examinations, and clearly indicated the Veteran's present level of physical disability. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The examination reports are adequate to determine the issues on appeal. See id.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's post-surgical paresthesia of the right inferior alveolar nerve, status post bilateral mandible fractures, was assigned a 30 percent disability rating under DC 8299-8305 (paralysis of the fifth (trigeminal) cranial nerve). 38 C.F.R. § 4.124a. When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms. 38 C.F.R. § 4.27. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. In this case, DC 8299 refers to an unspecified disease of the cranial nerves, while the more specific DC 8305 refers to neuritis.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at times excruciating, is to be rated on the scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis for the nerve involved. 38 C.F.R. §§ 4.124.

Neuritis of the fifth (trigeminal) cranial nerve is rated under DC 8205 for paralysis of that nerve.  DC 8205 provides a 10 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 50 percent rating for complete paralysis of the trigeminal nerve. 38 C.F.R. § 4.124a, DC 8205. The ratings are dependent upon the relative degree of sensory manifestations or motor loss. DC 8205 Note.

In October 2006, a VA examiner noted the Veteran reported paresthesia to the right lower lip running from the midline back to the molar area. the Veteran stated he sometimes had difficulty with speech and rarely, but on occasion, people noticed a slight speech problem. He also reported the gum tissue and teeth on the lower right side were sensitive to cold and brushing and that he was "constantly aware" of the paresthesia. The examiner noted he could eat and function normally and his speech sounded normal. He observed slight joint noises, but no tenderness on palpation. A soft tissue examination was within normal limits, and examination of the teeth and remaining surrounding structures were also within normal limits. The examiner diagnosed a well-healed mandibular fracture with lip paresthesia.

In November 2008, a VA examiner noted the Veteran had paresthesia of the right lip and chin extending to the angle of the mandible and paresthesia of the buccal gingival tissue extending from the midline to the second molar. The diagnosis was right moderate-to-severe inferior alveolar nerve paresthesia secondary to a mandibular fracture.

In February 2010, a VA examiner noted the Veteran reported severe sensation of lancinating or electric shock pain on the right side of his face, and mild involuntary painless facial twitching or spasm. There was no weakness or paralysis of facial muscles. The Veteran also reported mild difficulty chewing and speaking. Sensory examination of the trigeminal nerve showed decreased sensation of pain, light touch, and temperature on the entire right side. The examiner noted the Veteran had neuritis of the right inferior alveolar nerve, and diagnosed severe right inferior alveolar nerve paresthesia.

In March 2015, a VA examiner noted the Veteran's disability resulted in mild intermittent pain, mild numbness, and mild paresthesia to the right side of the lower face. There was a mild effect on muscle strength of the fifth cranial nerve and decreased sensation to light touch on the right lower face. The examiner noted the Veteran had incomplete, moderate paralysis of the right fifth cranial nerve.

VA treatment records indicate complaints of some pain and paresthesia. VAMRs.

The evidence does not approximate findings for a disability rating in excess of 30 percent. None of the VA examiners found complete paralysis of the trigeminal nerve. See October 2006, November 2008, February 2010, and March 2015 VA Examination Reports. Moreover, the Veteran already has the highest available schedular rating for neuritis. 38 C.F.R. § 4.123.

Consequently, the Veteran does not warrant a 50 percent rating for his post-surgical paresthesia, and the other residuals of his jaw injury, to include migraine headaches and a surgical scar, have already been compensated for under separate ratings. 38 C.F.R. § 4.124a, DC 8205; see also August 2015 Rating Decision.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 30 percent for post-surgical paresthesia of the right inferior alveolar nerve is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether the evaluation of the Veteran's service- post-surgical paresthesia of the right inferior alveolar nerve should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's post-surgical paresthesia of the right inferior alveolar nerve and the relevant rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's post-surgical paresthesia is manifest mainly be decreased sensation to the right lower side of the face, as well as some pain. He did not report any symptoms associated with his paresthesia that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. 38 C.F.R. § 4.124a, DC 8205; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

(ORDER ON NEXT PAGE)
ORDER

A disability rating in excess of 30 percent for post-surgical paresthesia of the right inferior alveolar nerve, status post bilateral mandible fractures, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


